Per Curiam.

Inasmuch as this application to quash a subpoena duces tecum was made in the Supreme Court, it is a civil proceeding, and is accordingly appealable (People v. “ Doe ” [Byk], 247 App. Div. 324, affd. 272 N. Y. 473; Matter of Ryan [Hogan], 306 N. Y. 11; Civ. Prac. Act, § 588, subd. 1, par. [a]).
The Appellate Division has dismissed the appeal, but in its opinion stated that if it “ had jurisdiction to entertain the appeal *1045on the merits, it would affirm the order ”. We agree that the Special Term order should be affirmed (Matter of Manning v. Valente, 272 App. Div. 358, affd. 297 N. Y. 681; Matter of Mohawk Overall Co., 210 N. Y. 474, motion to dismiss granted 235 U. S. 685).
Accordingly, the order of the Appellate Division should be reversed and that of Special Term affirmed, with directions to Special Term to fix a new return date.
Conway, Ch. J., Desmond, Dye, Fuld, Froessel, Van Voorhis and Burke, JJ., concur.
Ordered accordingly.